DETAILED ACTION
This Office Action is in response to the applicant's continuation application dated April 26th, 2021. In virtue of this communication, claims 1-8 are currently presented in the instant application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The claims recite multiple ratios between different claimed distances. Specifically, claim 1 requires “a ratio of the second distance to the first distance is in a range from 0.3 to 0.5”, claim 2 requires “a ratio of the third distance to the first distance is in a range from 0.4 to 0.6”, claim 3 requires “a ratio of the fourth distance to the first distance is in a range from 0.5 to 0.7”, claim 4 requires “a ratio of the fourth distance to the first distance is in a range from 0.3 to 0.5”, and claim 5 requires “a ratio of a thickness of the foldable portion of the substrate to a thickness of the protecting layer on the foldable portion is in a range from 0.4 to 1.3.” 
As outlined in at least paragraph [0042] of the applicant’s original disclosure, these optimized ratios have been determined by performing 100,000 folding tests on a display followed by microscopic observations of damage. From these tests the applicant has determined that the probability of damage to the display from folding is lower than 10% if the claimed distance ranges are used. Only a certain range of distance values can be selected and still allow the display device to fold without cracking or breaking. However, the disclosure does not provide working examples that include the thicknesses of the various layers of the foldable display device that would be required to arrive at the claimed distance ratios. In fact, no values are ever assigned to these distances and the disclosure does not provide guidance in determining these distances. The only thickness disclosed by the applicant is in paragraph [0056] of the applicant’s original disclosure but this states that “the hard coating cover layer 1084 or the thin glass may be less than 100 μm, such as in a range from 50 μm to 100 μm, but not limited thereto.” (emphasis added by examiner) With respect to layer 1084, the disclosure does not provide guidance to compare this thickness to any of the other layers in the foldable display device. Is 1084 the thickest of all the layers? Is 1084 the thinnest of all the layers? Also, the applicant states that the thickness of 1084 is not limited to the disclosed values. Additionally, would the device still fold if the first distance is 1 mm or 1 cm and the second distance is 0.5 mm or 0.5 cm? Would the device still fold if the first distance is 10 nm and the second distance is 5 nm? The same questions apply to the other undefined distances and thicknesses claimed.
Based on the limited direction provided by the disclosure, the examiner cannot reasonably determine what values could be applied for these distances, to arrive at the claimed ratios, that would allow the display device to still be folded without breaking. Based on the limited direction provided by the disclosure and the absence of any working examples, undue experimentation would be required by one of ordinary skill in the art to determine the claimed ratios and practice the full scope of claims 1-8. It is noted that claims 6-8 depend from a rejected base claim and do not clear up the enablement requirement issue. Claims 1-8 are not enabled by the disclosure.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 10,014,352 B1; hereinafter Tsai) in view of Song et al. (US 2014/0367644 A1; hereinafter Song).

With respect to claim 1, Tsai discloses a foldable display device 100 in at least Figs. 1A, 1B, 6A, and 6B (throughout the rejection figures 1A and 1B are relied upon for details that are the same between Figs. 1A/1B and 6A/6B), comprising: 
a substrate 110 including a foldable portion (116 between 112 and 114), wherein the foldable portion (116 between 112 and 114) has a plurality of recesses R1, and the foldable portion (116 between 112 and 114) has a first bottom surface (bottom surface of R1) at one of the recesses R1 (see Figs. 1A, 1B, 6A, 6B, column 3l, line 56-65, column 4, line 24-33, and column 8, lines 5-16, 22-30) ; 
a display structure 130 disposed on the foldable portion (116 between 112 and 114) and having a second bottom surface (bottom of 130), wherein the display structure 130 has a plurality of display units (see Figs. 1A, 1B, 6B, column 3, line 55 - column 4, line 10, and column 8, lines 5-16, 22-30); 
a touch layer 150 (see Figs. 1A, 6B, column 4, line 11-23, and column 8, line 5-16); and 
a protecting layer (consisting of 140, 170, 160) disposed on the foldable portion (116 between 112 and 114) and on the touch layer 150, the protecting layer (consisting of 140, 170, 160) having a first top surface 140A (see Figs. 1A, 6B, column 3, line 57-65, column 4, lines 8-10, 34-46, column 6, line 17-22); 
wherein a first distance (distance from bottom surface of R1 to 140A) is measured from the first bottom surface (bottom surface of R1) to the first top surface 140A, a second distance (distance from bottom surface of R1 to bottom of 130) is measured from the first bottom surface (bottom surface of R1) to the second bottom surface (bottom of 130) (see Figs. 1A, 6B, column 3, line 57 - column 4, line 10, and column 8, lines 5-16, 22-30), and a ratio of the second distance (distance from bottom surface of R1 to bottom of 130) to the first distance (distance from bottom surface of R1 to 140A) is in a range from 0.3 to 0.5 (see Figs. 1A, 6B, column 3, line 57 - column 4, line 10, and column 8, lines 5-16, 22-30; regarding the ratio and in view of the enablement rejection above, the examiner is rejecting this limitation as if the second distance is less than the first distance as the foldable display of Tsai appears to read on the claimed ratio and no values are available in the applicant’s disclosure of these distances for comparison).
Tsai does not disclose an encapsulation layer disposed on the display structure, and as such wherein the touch layer is disposed on the encapsulation layer, wherein the encapsulation layer is disposed between the display structure and the touch layer, and at least a portion of the touch layer and one of the display units adjacent to the at least a portion of the touch layer are not overlapped in a thickness direction. It is noted that one of the aims Tsai seeks to solve is to maintain the mechanical strength of the stack configuration on the touch display panel, and improve flexural endurance and resistance to pressure of the components (see Tsai: column 1, line 32-35).
Song discloses a foldable display device in at least Fig. 6 further comprising: an encapsulation layer 400 disposed on a display structure 200, wherein the encapsulation layer 400 is disposed between the display structure 200 and a touch layer 310, and at least a portion of the touch layer 310 and one of display units (of plurality of display devices) adjacent to the at least a portion of the touch layer 310 are not overlapped in a thickness direction (see Fig. 6 and paragraphs 44, 45, 47, 53, 66, 67, 72, 81, 82).
As Tsai seeks to maintain the mechanical strength of the stack configuration of the touch display panel, and improve flexural endurance and resistance to pressure of the components (see Tsai: column 1, line 32-35), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the foldable display device of Tsai to further include an encapsulation layer disposed on the display structure, and as such to have the touch layer disposed on the encapsulation layer, wherein the encapsulation layer is disposed between the display structure and the touch layer, and at least a portion of the touch layer and one of the display units adjacent to the at least a portion of the touch layer are not overlapped in a thickness direction as taught by Song because Song also seeks to minimize strain in a region of the display module and to absorb shock which may be applied to the region of the display module (see Song: paragraph 53). 

With respect to claim 2, the combination of Tsai and Song discloses the foldable display device as claimed in claim 1, wherein the display structure 130 has a second top surface (top surface of 130), a third distance (distance from the bottom of R1 to the top surface of 130) is measured from the first bottom surface (bottom of R1) to the second top surface (top surface of 130) (see Tsai: Figs. 1A, 6B, column 3, line 57 - column 4, line 10, and column 8, lines 5-16, 22-30), a ratio of the third distance (distance from the bottom surface of R1 to the top surface of 130) to the first distance (distance from bottom surface of R1 to 140A) is in a range from 0.4 to 0.6 (see Figs. 1A, 6B, column 3, line 57 - column 4, line 10, and column 8, lines 5-16, 22-30; regarding the ratio and in view of the enablement rejection above, the examiner is rejecting this limitation as if the third distance is less than the first distance as the foldable display of Tsai appears to read on the claimed ratio and no values are available in the applicant’s disclosure of these distances for comparison), and the third distance (distance from the bottom of R1 to the top of 130) is greater than the second distance (distance from bottom surface of R1 and bottom of 130) (see Tsai: Figs. 1A, 6B, column 3, line 57 - column 4, line 10, and column 8, lines 5-16, 22-30).

With respect to claim 3, the combination of Tsai and Song discloses the foldable display device as claimed in claim 1, wherein the touch layer 150 has a third bottom surface (bottom surface of sensing electrode layer of 150), a fourth distance (distance from the bottom surface of R1 to the bottom surface of the sensing electrode layer of 150) of is measured from the first bottom surface (bottom surface of R1) to the third bottom surface (bottom surface of sensing electrode of layer 150) (see Tsai: Figs. 1A, 6B, column 3 line 57 - column 4, line 33, column 6, line 10-22, and column 8, lines 5-16, 22-30; note that 150 includes a substrate and a sensing electrode layer disposed on the substrate), and a ratio of the fourth distance (distance from the bottom surface of R1 to the bottom surface of the sensing electrode layer of 150) to the first distance (distance from bottom surface of R1 to 140A) is in a range from 0.5 to 0.7 (see Figs. 1A, 6B, column 3, line 57 - column 4, line 10, and column 8, lines 5-16, 22-30; regarding the ratio and in view of the enablement rejection above, the examiner is rejecting this limitation as if the fourth distance is less than the first distance as the foldable display of Tsai appears to read on the claimed ratio and no values are available in the applicant’s disclosure of these distances for comparison).

With respect to claim 4, the combination of Tsai and Song discloses the foldable display device as claimed in claim 1, wherein the touch layer 150 has a third bottom surface (bottom surface of sensing electrode layer of 150), a fourth distance (distance from the bottom surface of R1 to the bottom surface of the sensing electrode layer of 150) is measured from the first bottom surface (bottom surface of R1) to the third bottom surface (bottom surface of sensing electrode layer of 150) (see Tsai: Figs. 1A, 6B, column 3 line 57 - column 4, line 33, column 6, line 10-22, and column 8, lines 5-16, 22-30; note that 150 includes a substrate and a sensing electrode layer disposed on the substrate), and a ratio of the fourth distance (distance from the bottom surface of R1 to the bottom surface of the sensing electrode layer of 150) to the first distance (distance from bottom surface of R1 to 140A) is in a range from 0.3 to 0.5 (see Figs. 1A, 6B, column 3, line 57 - column 4, line 10, and column 8, lines 5-16, 22-30; regarding the ratio and in view of the enablement rejection above, the examiner is rejecting this limitation as if the fourth distance is less than the first distance as the foldable display of Tsai appears to read on the claimed ratio and no values are available in the applicant’s disclosure of these distances for comparison).

With respect to claim 5, the combination of Tsai and Song discloses the foldable display device as claimed in claim 1, wherein a ratio of a thickness of the foldable portion (region of 110 between 112 and 114) of the substrate 110 to a thickness of the protecting layer (consisting of 140, 170, 160) on the foldable portion (region between 112 and 114) is in a range from 0.4 to 1.3 (see Tsai: Figs. 1A, 6B, column 3, line 57 - column 4, line 10, column 4, line 59 - column 5, line 7, and column 8, lines 5-16, 22-30; regarding the ratio and in view of the enablement rejection above, the examiner is rejecting this limitation as if the thickness of the foldable portion of the substrate is greater than, less than, or equal to the thickness of the protection layer on the foldable portion as the foldable display of Tsai appears to read on the claimed ratio and no values are available in the applicant’s disclosure of these thicknesses for comparison; note the thickness of 110 between 112 and 114 is greater than, less than, or equal to the combined thicknesses of 140, 170, and 160).

With respect to claim 6, the combination of Tsai and Song discloses the foldable display device as claimed in claim 1, wherein the substrate 110 further includes a main portion (either of 112 or 114 of 110) adjoining to the foldable portion (region between 112 and 114), and a thickness of the main portion (either of 112 or 114 of 110) of the substrate 110 is greater than a thickness of the foldable portion (region between 112 and 114) of the substrate 110 (see Tsai: Figs. 1A, 6B, column 4, line 59 - column 5, line 26, and column 8, lines 5-16, 22-30).

With respect to claim 7, the combination of Tsai and Song discloses the foldable display device as claimed in claim 1, wherein the substrate 110 further includes a main portion (either of 112 or 114 of 110) adjoining to the foldable portion (region between 112 and 114), a total thickness of the foldable display device corresponding to the main portion is greater than a total thickness of the foldable display device corresponding to the foldable portion (see Tsai: Figs. 1A, 6B, column 4, line 59 - column 5, line 26, and column 8, lines 5-16, 22-30; note total thickness of foldable display is greater at 112/114 of 110 because of trenches R1).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 10,014,352 B1; hereinafter Tsai) in view of Song et al. (US 2014/0367644 A1; hereinafter Song) as applied to claim 1 above, and further in view of Seki et al. (US 2019/0221770 A1; hereinafter Seki).

With respect to claim 8, the combination of Tsai and Song discloses the foldable display device as claimed in claim 1, wherein the protecting layer (consisting of 140, 170, 160) comprises a polarizer 160 and a cover layer 140 (see Tsai: Figs. 1A, 6B, column 3, line 57-65, column 4, lines 8-10, 34-46, and column 8, lines 5-16, 22-30).
The combination does not explicitly disclose and a thickness of the foldable portion is greater than a thickness of the polarizer on the foldable portion. However, it is noted that the thickness of the foldable portion (region between 112 and 114) may be less than 50 micrometers, such as 20 to 30 micrometers (see Tsai: column 5, line 16-19).
Seki discloses a display device in at least Figs. 1-3 wherein a thickness of a substrate 19 is greater than a thickness of a polarizer 15 on the substrate 19 (see Figs. 1-3 and paragraphs 42, 45).
It is well known in the art that the thickness of device layers of display devices should be as thin as possible, while still providing adequate rigidity, to allow incorporation of the portable display devices (see MPEP 2144 l). Tsai is silent as to the thicknesses of the polarizer 160 and the cover layer 140 but discloses that the substrate 110 offers a supporting effect and maintains the structural stability of the flexible display device. Seki teaches a display device with a thin polarizer and a thin cover layer coupled with a reinforcing member 19 that imparts rigidity. One skilled in the art hoping to reproduce the foldable display device of the combination of Tsai and Song also being motivated to provide a display device that is as thin as possible would look to Seki for a teaching to the thicknesses of the polarizer and the cover layer because Seki provides a display device with thin device layers as well as a reinforcing member 19 that imparts rigidity. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the thickness of the foldable portion of the combination of Tsai and Song would be greater than a thickness of the polarizer on the foldable portion based on the teachings of Seki because such a configuration provides for a foldable display device that is as thin as possible while at the same time being rigid enough to resist distortion (see MPEP 2144 I).

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN M KLEIN whose telephone number is (571)270-7544. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 5712721236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.M.K/Examiner, Art Unit 2829              

/MICHELLE MANDALA/Primary Examiner, Art Unit 2829